Citation Nr: 1540697	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-13 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a gunshot wound to the head.

2. Entitlement to service connection for a gunshot wound scars on the head, including as secondary to residuals of a gunshot wound to the head.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1950 to July 1970, to include service in Korea and the Republic of Vietnam. As a result of his service in Vietnam, he is a recipient of the Combat Action Ribbon, the Navy Achievement Medal with "V", Navy Commendation with "V", Vietnam Service Medal with six stars, Vietnam Campaign Medal with device, and a Purple Heart Medal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 17, 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In that decision, the RO denied entitlement to service connection for residuals of a gunshot wound to the head and a gunshot wound scar of the head, secondary to residuals of a gunshot wound to the head.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received the Combat Action Ribbon, the Navy Achievement Medal with "V", the Navy Commendation with "V", and the Purple Heart Medal, and is therefore presumed to have engaged in combat with the enemy, which entitles him to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred. Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)). The Board finds the Veteran's lay statements describing the circumstances of his head injury due to a gunshot or shrapnel, including his October 2008 Notice of Disagreement (NOD), to be sufficient to establish that he was injured in combat while serving in the 

Republic of Vietnam, even though there is no official record that such injury occurred. The Veteran's statements are consistent with his combat status, and therefore entitled to some probative weight.

VA has a duty to assist an appellant in the development of the claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all SSA disability records must be sought - only those that are relevant to the veteran's claim"). The Board finds that the VA must make reasonable efforts to assist the Veteran in obtaining any medical treatment records that are reasonably likely to provide evidence necessary to substantiate the current claim and are more recent than those currently in the claims file. Despite the evidence of a combat injury and the Veteran's claim of a current disability or injury, there is no evidence in the record to indicate a currently diagnosed disability or injury. There are no post-service medical records addressing these issues in the claims file. The Veteran has not been afforded a VA examination on these issues. Therefore, the Board finds that a remand of these claims is necessary.

Accordingly, the case is REMANDED for the following action:


(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Obtain any post-service medical records related to the Veteran's residuals of a gunshot or shrapnel wound to the head, as well as gunshot wound or shrapnel scars of the head, secondary to residuals of a gunshot wound to the head. The Veteran may need to sign a new VA 
Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.

2. Schedule the Veteran for a VA examination to determine if he has a current disability that was at least as likely as not (i.e., at least a 50 percent probability or higher) caused by his gunshot or shrapnel head wound in service, to include current disabilities related to gunshot or shrapnel wound scars on the Veteran's head.

The examiner should accept as true the Veteran's lay statements regarding his gunshot or shrapnel wound to his head during service in Vietnam. The Veteran stated that a bullet fragment or shrapnel entered his right jaw and hit his back bottom tooth. He spit both the tooth and the bullet fragment or shrapnel out, and continued on with his mission. He reported that a corpsman patched him up, but could not determine if he was hit by a bullet or shrapnel. The Veteran received a Purple Heart during his service in Vietnam, which he states was awarded as a result of this injury.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






